Por CUANTO, en el caso arriba expresado el Fiscal de este tribunal presentó una moción solicitando se desestime el recurso por no haberse notificado el escrito de apelación al fiscal del distrito;
Por CUANTO, señalada la vista de dicha moción se celebró la misma con la sola asistencia e informe del fiscal;
Por CUANTO, examinado el escrito de apelación no resulta del mismo que hubiera sido notificado al fiscal del distrito, apareciendo del párrafo segundo de dicho escrito lo siguiente:
“Que se notifique al Hon. Fiscal con lo dispuesto en el artículo 350 del Código Penal para cumplimentar la misma”.
sin que en manera alguna apareciere que se cumplió con el deseo del apelante de notificar al fiscal del distrito;
Por cuanto, el artículo 350 del Código de Enjuiciamiento Criminal, conforme ha sido interpretado por este tribunal repetidas veces, especialmente en el caso de El Pueblo v. Rubio, 44 D.P.R. 889, y el más reciente de El Pueblo v. Martínez, 53 D.P.R. 578, exige, como requisito jurisdiccional que el escrito de apelación sea notificado personalmente al fiscal,
Por tanto, se desestima el recurso por falta de jurisdicción.